                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MARK J. PENTLAND,

                Plaintiff,                                           2:18-CV-1408-DWA

        vs.

 NANCY A. BERRYHILL, ACTING
 COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AMBROSE, United States Senior District Judge



                                       ORDER OF COURT

       Plaintiff, Mark J. Pentland, commenced this action on October 22, 2018, by filing a Motion

for Leave to Proceed in forma pauperis. [ECF No. 1]. This Court granted Plaintiff's Motion, and

his Complaint was filed on October 23, 2018. [ECF Nos. 2, 4]. Plaintiff's Complaint seeks review

of a decision by Defendant, the Acting Commissioner of Social Security, denying benefits under

Title II of the Social Security Act. [ECF No. 4]. On November 14, 2018, Plaintiff's counsel, Jeffrey

R. Wasak, entered his appearance. [ECF No. 5]. There is no indication on the docket that Plaintiff

or his counsel requested the issuance of a summons or that a summons otherwise has been

issued. Consequently, on April 2, 2019, I issued an Order notifying Plaintiff of the deficiency and

directing him to show cause no later than April 23, 2019 why this case should not be dismissed

for failure to serve. [ECF No. 6]. To date, Plaintiff has not responded to the show cause order.

       As set forth in Federal Rule of Civil Procedure 4, a summons must be served with a copy

of the complaint and the "plaintiff is responsible for having the summons and complaint served

within the time allowed by Rule 4(m)." Fed. R. Civ. P. 4(c). Federal Rule of Civil Procedure 4(m)

establishes a 90-day time limit for service of a summons and complaint. The Rule states that "[i]f

a defendant is not served within 90 days after the complaint is filed, the court - on motion or on
its own after notice to the plaintiff - must dismiss the action without prejudice against that

defendant or order that service be made within a specified time." Fed. R. Civ. P. 4(m). Here, well

over 90 days have passed since the Complaint was filed, and there still is no indication on the

docket or otherwise that a summons was issued or that the Complaint and summons were ever

served.     Accordingly, in accordance with Rule 4(m), the following ORDER is entered:

          AND NOW, this /31/Jay of May, 2019, it is hereby ORDERED that this case is

DISMISSED WITHOUT PREJUDICE. The Clerk is directed to mark this case CLOSED.



                                                    BY THE COURT:



                                                    Donetta W. Ambrose
                                                    United States Senior District Judge
